        CASE 0:20-cv-01811-ECT-ECW Doc. 13 Filed 12/08/20 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Christopher Gary Baylor, as Baylor,                     File No. 20-cv-1811 (ECT/ECW)

              Plaintiff,

v.

Lorie Skjerven Gildea, in her personal                               ORDER
capacity, Ramsey County Minnesota
Supreme Court Chief Justice; Susan L.
Segal, in her personal capacity, Ramsey
County Minnesota Appellate Court Chief
Judge; Tim Walz, in his personal capacity,
Elected Governor of the Entire State of
Minnesota,

           Defendants.
________________________________________________________________________

       In a Report and Recommendation (“R&R”), United States Magistrate Judge

Elizabeth Cowan Wright recommends dismissing Plaintiff Christopher Gary Baylor’s pro

se complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) and denying Baylor’s application to

proceed in forma pauperis. ECF No. 8. Baylor filed objections to the Report and

Recommendation.1 ECF No. 9. On de novo review, pursuant to 28 U.S.C. § 636(b)(1) and

Local Rule 72.2(b)(3), the R&R will be accepted.


1
        Baylor’s certificate of compliance filed with his objections indicates that “the length
of [the] document is 606 lines and 6,255 words including all text, headings, and
quotations.” ECF No. 9 at 25. Local Rule 72.2(c) governs the format of objections to a
magistrate judge’s R&R and provides that “[e]xcept with the court’s prior permission,
objections or a response to objections filed under LR 72.2 must not exceed 3,500 words if
set in a proportional font, or 320 lines of text if set in a monospaced font.” Baylor did not
seek permission from the court to exceed these limits prior to filing his objections.
Nonetheless, requiring Baylor to re-file a shorter version of his objections that complies
        CASE 0:20-cv-01811-ECT-ECW Doc. 13 Filed 12/08/20 Page 2 of 7




       Baylor     first     objects   to   the       dismissal   of   his   complaint     under

28 U.S.C. § 1915(e)(2)(B)(ii) on the ground that this statute applies only to prisoners. ECF

No. 9 at 11–13. Section 1915(e)(2)(B)(ii) provides, “Notwithstanding any filing fee, or

any portion thereof, that may have been paid, the court shall dismiss the case at any time if

the court determines that . . . the action or appeal . . . fails to state a claim on which relief

may be granted.” In support of his position, Baylor cites Johnson v. Bloomington Police,

193 F. Supp. 3d 1020 (D. Minn. 2016), in which the district court declined to accept an

R&R that recommended dismissal of a case brought by a pro se, non-prisoner litigant under

§ 1915(e)(2)(B)(ii).      In Johnson, the court explained that a district court, except as

authorized by the statute, generally lacks the authority to dismiss a case sua sponte before

service of process unless a complaint is frivolous. Id. at 1022 (citing Porter v. Fox, 99

F.3d 271, 273 (8th Cir. 1996)). The court reasoned, in part, that § 1915(e)(2)(B)(ii) does

not apply to plaintiffs who are not prisoner litigants because, although that section does not

expressly reference prisoners, it is part of the Prison Litigation Reform Act (“PLRA”) and

“nearly every subsection in Section 1915 expressly governs prisoners and civil actions

brought by prisoners.” Id. at 1023. The court also relied heavily on a footnote in Porter

in which the Eighth Circuit “note[d] that the new procedures in the [PLRA] . . . allowing

dismissal for failure to state a claim [did] not apply” to Porter because he “was not

proceeding in forma pauperis, nor was he a prisoner,” 99 F.3d at 273 n.1, reasoning that



with the applicable length limitations would not aid review of his objections and would
unnecessarily delay resolution of this matter. Therefore, his objections will be reviewed
as filed.
                                                 2
        CASE 0:20-cv-01811-ECT-ECW Doc. 13 Filed 12/08/20 Page 3 of 7




the “reference in Porter to the plaintiff’s nonprisoner status would be superfluous if it were

not relevant to the applicability of Section 1915(e)(2)(B)(ii),” Johnson, 193 F. Supp. 3d at

1023. But Porter did not concern the propriety of dismissing a case brought by a non-

prisoner litigant under § 1915(e)(2)(B)(ii). In Porter, the district court conducted an initial

review of an amended complaint filed by a pro se, non-prisoner plaintiff pursuant to a local

rule and dismissed the case sua sponte under Rule 12(b)(6). 99 F. 3d at 272–73. The

plaintiff had paid filing fees and was not seeking to proceed in forma pauperis, and

“responsive pleadings were on file and at issue.” Id. Under those circumstances, the Eighth

Circuit found, “[e]xcept as otherwise authorized by the [PLRA],” that there was “no

support for the district court to conduct an initial review of all nonprisoner pro se fee-paid

complaints under Rule 12(b)(6) before service of process and responsive pleadings.” Id.

at 274 (affirming dismissal after reviewing the merits de novo). Section 1915 plainly was

not at issue in Porter and the language in the court’s footnote relied upon in Johnson

therefore does not have precedential value.

       It appears that the Eighth Circuit has not directly addressed the question of whether

§ 1915(e)(2)(B)(ii) authorizes dismissal of a case brought by a non-prisoner litigant

seeking in forma pauperis status for failure to state a claim. However, the Eighth Circuit

has regularly affirmed the dismissal of claims brought by such plaintiffs under this

provision. See, e.g., Jones v. Manor Care Health Servs., 788 F. App’x 1039, 1039–40 (8th

Cir. 2019) (per curiam); Rickmyer v. ABM Sec. Servs., Inc., 668 F. App’x 685, 686 (8th

Cir. 2016) (per curiam); Graddy v. U.S. Dep’t of Homeland Sec., 515 F. App’x 625 (8th

Cir. 2013) (per curiam); Briggs v. Wheeling Mach. Prod. Co., 499 F. App’x 634 (8th Cir.

                                              3
        CASE 0:20-cv-01811-ECT-ECW Doc. 13 Filed 12/08/20 Page 4 of 7




2013) (per curiam); Pomerenke v. Bird, 491 F. App’x 778, 779–80 (8th Cir. 2012) (per

curiam). Though unpublished, in light of the absence of any binding Eighth Circuit

authority to the contrary, these decisions favor the conclusion that § 1915(e)(2)(B)(ii)

applies to cases brought by prisoners and non-prisoners alike. This conclusion finds further

support in decisions from other circuit courts of appeals and district courts in this circuit.

See, e.g., Cieszkowska v. Gray Line N.Y., 295 F.3d 204, 205–06 (2nd Cir. 2002) (per

curiam) (affirming dismissal of case brought by non-prisoner for failure to state a claim

pursuant to § 1915(e)(2) as claims were barred by the doctrine of res judicata); Stebbins v.

Hannah, No. 15-cv-00436-JLH-JJV, 2015 WL 5996295, at *1 n.1 (E.D. Ark. Sept. 1,

2015), report and recommendation adopted, 2015 WL 5999787 (E.D. Ark. Oct. 14, 2015);

Zessin v. Neb. Health & Human Servs., No. 07-cv-247, 2007 WL 2406967, at *1–2 (D.

Neb. Aug. 20, 2007) (“[I]t is clear that 28 U.S.C. § 1915(e)(2)(B) authorizes dismissal of

complaints filed in forma pauperis without regard to whether the plaintiff is a prisoner[.]”)

(collecting cases); see also 16AA Catherine T. Struve, Federal Practice and Procedure:

Jurisdiction and Related Matters § 3970 (5th ed. Oct. 2020 Update) (“The PLRA also

made some changes that affect non-prisoner litigants. In particular, the PLRA amended

what is now Section 1915(e)(2) concerning the dismissal of a case.”). Magistrate Judge

Wright’s report and recommendation will not be rejected on this basis.

       Baylor next objects to Magistrate Judge Wright’s conclusion that his claims against

Defendants Minnesota Supreme Court Chief Justice Lori Skjerven Gildea and Minnesota

Court of Appeals Chief Judge Susan L. Segal are foreclosed by the doctrine of judicial

immunity. ECF No. 9 at 13–19. Baylor argues that the actions complained of—the

                                              4
        CASE 0:20-cv-01811-ECT-ECW Doc. 13 Filed 12/08/20 Page 5 of 7




dismissal of actions, denial of writs, and denial of petitions for review—were

administrative rather than judicial. “[J]udicial immunity is an immunity from suit, not just

from ultimate assessment of damages.” Mireles v. Waco, 502 U.S. 9, 11 (1991) (per

curiam). As such, judicial immunity “is not overcome by allegations of bad faith or

malice[.]” Id. “A judge is immune from suit, including suits brought under section 1983

. . . , in all but two narrow sets of circumstances.” Justice Network Inc. v. Craighead Cty.,

931 F. 3d 753, 760 (8th Cir. 2019) (quotations and citation omitted). “First, a judge is not

immune from liability for nonjudicial actions, i.e., actions not taken in the judge’s judicial

capacity. Second, a judge is not immune for actions, though judicial in nature, taken in the

complete absence of all jurisdiction.” Mireles, 502 U.S. at 11–12 (internal citations

omitted). “An act is a judicial act if it is [a function] normally performed by a judge and if

the complaining party is dealing with the judge in [her] judicial capacity.” Schottel v.

Young, 687 F.3d 370, 373–74 (8th Cir. 2012) (citation omitted); see Stump v. Sparkman,

435 U.S. 349, 362 (1978). In light of these factors, the actions Baylor complains of are

unquestionably judicial in that they are within the type of functions normally performed by

a judge and were taken on matters presented to the court by Baylor for adjudication. See

Reddy v. O’Connor, 520 F. Supp. 2d 124, 130–31 (D.D.C. 2007) (rejecting plaintiff’s

argument that the denial of her petition for certiorari by United States Supreme Court

defendants was an administrative action rather than a judicial one). Baylor’s claims against

Chief Justice Gildea and Chief Judge Segal must therefore be dismissed.2


2
     Baylor also objects to Magistrate Judge Wright’s conclusion that the Rooker-
Feldman doctrine provides an independent ground for dismissal of his claims against Chief
                                              5
        CASE 0:20-cv-01811-ECT-ECW Doc. 13 Filed 12/08/20 Page 6 of 7




       Baylor last objects to Magistrate Judge Wright’s conclusion that he has failed to

state a claim against Defendant Minnesota Governor Tim Walz. ECF No. 9 at 22–23. “To

state a claim under § 1983, the plaintiff must plead that a government official has

personally violated the plaintiff’s constitutional rights.” Jackson v. Nixon, 747 F.3d 537,

543 (8th Cir. 2014) (citation omitted). Baylor’s allegations against Governor Walz are

derivative of his allegations against Chief Justice Gildea and Chief Judge Segal. Baylor

does not allege in his complaint that Governor Walz acted unlawfully in exercising his

authority to appoint judicial officers or otherwise personally violated Baylor’s

constitutional rights. Baylor’s allegations are insufficient to state a claim for relief and his

claim against Governor Walz therefore will be dismissed.

       Two other matters deserve comment. After Baylor filed his objections to the R&R,

he filed a supplemental application for leave to proceed in forma pauperis “pursuant to

28 [U.S.C.] § 1914(c),” which provides that “[e]ach district court by rule or standing order

may require advance payment of fees.” ECF No. 11. Because Baylor’s case is properly

dismissed under § 1915(e)(2)(B), his supplemental application will be denied. Even if this

were not the case, the permissive language highlighted by Baylor in § 1914(c) does not

provide a basis for him to proceed without prepaying court fees or costs. The District of

Minnesota, pursuant to Local Rule 4.2(a), requires advance payment of “fees associated

with the institution or prosecution of any action” unless a party seeks to proceed in forma



Justice Gildea and Chief Judge Segal. ECF No. 9 at 20–22; see R&R at 4. Given that
Baylor’s claims are clearly barred by the doctrine of judicial immunity, they will be
dismissed on that basis alone.
                                               6
        CASE 0:20-cv-01811-ECT-ECW Doc. 13 Filed 12/08/20 Page 7 of 7




pauperis under § 1915. Baylor also has filed a motion for expedited review. ECF No. 12.

In light of the issuance of this order, Baylor’s motion will be denied.

       Therefore, based upon all the files, records, and proceedings in the above-captioned

matter, IT IS ORDERED THAT:

       1.     Plaintiff’s Objections to the Report and Recommendation [ECF No. 9] are

OVERRULED;

       2.     The Report and Recommendation [ECF No. 8] is ACCEPTED without

reliance on the Rooker-Feldman doctrine as a basis for dismissal;

       3.     This    action   is    DISMISSED        without    prejudice   pursuant    to

28 U.S.C. § 1915(e)(2)(B);

       4.     Plaintiff’s Application to Proceed in District Court without Prepaying Fees

or Costs [ECF No. 2] is DENIED;

       5.     Plaintiff’s Ex Parte Motion for Leave to Proceed In Forma Pauperis in Court

of Appeals [ECF No. 5] is DENIED AS MOOT;

       6.     Plaintiff’s Supplemental Application to Proceed in District Court without

Prepaying Fees or Costs [ECF No. 11] is DENIED; and

       7.     Plaintiff’s Motion for Expedited Relief [ECF No. 12] is DENIED.

                 LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: December 8, 2020                   s/ Eric C. Tostrud
                                          Eric C. Tostrud
                                          United States District Court




                                             7
